DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH OVERLAPPED WIRING LINES AT PERIPHERY OF CUTOUT REGION”.

Claim Objections
Claims 15-18 are objected to because of the following informalities:

In claim 15, line 11, the examiner suggests changing “the tenth wiring line overlap each other” to “the tenth wiring line are superposed on each other”, otherwise, all subsequent references to “superposed area” of the ninth and tenth lead wiring lines may be indefinite;

In claim 16, line 6, the examiner suggests changing “superposed area of the first” to “the superposed area of the first”;

In claim 16, line 7, the examiner suggests changing “superposed area of the ninth” to “the superposed area of the ninth”; and 
Claims 17 and 18 inherit the objection to claim 15.
Appropriate correction is required.
For the purpose of examination, claims 15-8 are interpreted as suggested by the examiner.

Allowable Subject Matter
Claims 1, 4-14, 15-18(as interpreted), 20, 21, 23 and 25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1, 4-18, 20, 21, 23 and 25 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 1: the first lead wiring line and the second lead wiring line are superposed on each other through intermediation of an inorganic insulating film, wherein, in the display region, the first signal line and the second signal line are formed adjacent to each other in the first metal layer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose display devices comprising wiring lines near a cutout region (or open region) of a display region having some similarities to the current invention.

This application is in condition for allowance except for the following formal matters: 
Objections have been made to the title and claims 15-18.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892